Citation Nr: 1731553	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-27 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee internal derangement.  

2.  Entitlement to an initial compensable disability rating prior to July 9, 2012, and in excess of 20 percent thereafter for residual surgical scar of the left thigh.  

3.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.   

4.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the left hip as due to myositis ossificans.

5.  Entitlement to an initial compensable disability rating for limitation of flexion of the left hip as due to myositis ossificans.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted, to include as secondary to a service-connected disability. 

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1978 to March 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Subsequent to the most recent statements of the case, the Veteran was afforded additional VA examinations, further VA treatment records were associated with the claims file, and the Veteran submitted additional statements in support of his appeals.  However, RO review of such evidence was waived during his November 2016 Board hearing.  Therefore, the Board can proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected left knee internal derangement is manifested in flexion limited at most to 116 degrees, no limitation on extension; painful motion that results in some functional loss, swelling, and a use of a knee brace and cane.  

2.  For the entire period on appeal, the Veteran's service-connected residual surgical scar of the left thigh more nearly approximated one painful and unstable scar, but does not exceed 72 square inches (465 sq. cm.) and his scar do not cause functional limitation.  

3.  The Veteran's service-connected lumbar spine is primarily manifested by pain, difficulty sitting and standing for extended periods of times, and limitation of flexion of the thoracolumbar spine to, at most, 75 degrees, but with no incapacitating episodes during the past 12 months.  

4.  The Veteran has left hip extension to 5 degrees and flexion to, at worst, 100 degrees.

5.  The Veteran has left hip abduction to 35 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 35 degrees.  He is able to cross his legs or toe-out more than 15 degrees, and there is no evidence of ankylosis, malunion or nonunion of the femur, or a flail hip joint.  

6.  In an unappealed rating decision, dated in March 2013, the RO denied service connection for an acquired psychiatric disorder. 

7.  Additional evidence received since the March 2013 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disorder.   

8.  The evidence of record shows that the Veteran's acquired psychiatric disorder was aggravated by his service-connected left hip, left knee, and back disabilities.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for left knee internal derangement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a separate 10 percent rating for limitation of motion associated with left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no greater, for residual surgical scar of the left thigh prior to July 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, Diagnostic Code 7801-7804 (2016).

4.  The criteria for a disability rating in excess of 20 percent for residual surgical scar of the left thigh have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, Diagnostic Code 7801-7804 (2016).

5.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

6.  The criteria for a disability rating in excess of 10 percent for limitation of extension of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5023-5251 (2016).

7.  The criteria for an initial compensable disability rating for limitation of flexion of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5252 (2016).

8.  The March 2013 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

9.  Evidence received since the March 2013 rating decision is new and material to the service connection claim for an acquired psychiatric disorder, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

10.  The criteria for service connection for an acquired psychiatric disorder, based on aggravation by a service-connected disability, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In November 2016, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I. Increased Rating Claims

The Veteran is seeking increased ratings for his left knee disability, residual surgical scar of the left thigh, lumbar spine disability, and left hip disabilities.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Left Knee Disability 

The Veteran contends that he is entitled to a higher rating for his left knee disability due to pain.    

The Veteran is currently rated at 20 percent for a left knee disability under Diagnostic Code 5257.  38 C.F.R. § 4.71 (2016).  Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  These regulations were provided to the Veteran in the April 2016 statement of the case and will not be repeated here.  

The Board finds that based on the evidence of record, a disability rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the Veteran's left knee disability is not warranted.  In this regard, the Board notes that an April 2014 VA treatment record notes the Veteran reported swelling and weakness and during his August 2016 VA examination he reported pain and that he sometimes fell when climbing stairs because his knee was weak and gave out.  Furthermore, he reported wearing a knee brace and using a cane during his January 2014 and August 2016 VA examinations.  However, as both the January 2014 and August 2016 VA examinations found ligament stability testing was within normal limits and there was no evidence of subluxation, the Board finds that entitlement to any higher rating for instability is not warranted.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).   To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. §§ 4.40, 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, the Board finds that a 20 percent rating for the Veteran's left knee disability under Diagnostic Code 5257 properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, given the Veteran's overall range of motion on both examinations, the Board finds that the preponderance of the evidence is against entitlement to a separate rating based on limitation of flexion or extension for the left knee.  Indeed, at most flexion has been limited to 116 degrees, accounting for pain, and extension was at no time measured to less than 0 degrees.  See January 2014 VA examination, April 2014 VA treatment record, and August 2016 VA examination.  An alternative rating on the basis of limitation of motion is therefore not warranted.

Although, an April 2014 VA treatment record notes lateral tibial torsion was found upon examination with ambulation, under Diagnostic Code 5262, malunion is required for a compensable rating and there is no indication of malunion.  Thus a rating under Diagnostic Code 5262 would be inappropriate.    

In addition, the Board has considered whether a higher rating or additional rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, or genu recurvatum.  Consideration of Diagnostic Codes 5256, 5258, 5259, or 5263 is therefore not warranted.  

However, Diagnostic Code 5003 provides that when arthritis is substantiated by x-rays and results in a noncompensable level of limitation of motion of the affected joint, a rating of 10 percent is to be applied for each major joint or minor joint group affected.  Here, the Veteran has arthritis in his left knee documented during the appeal period.  See January 2014 VA examination (diagnosing the Veteran with osteoarthritis of the left knee based on x-ray evidence), June 2014 VA treatment record (noting MRI of the Veteran's left knee revealed degenerative changes), and August 2016 VA examination (diagnosing the Veteran with arthritis based on x-ray evidence).  As discussed above, his arthritis results in some limitation of motion compared to normal knee function, but does not rise to a compensable level for either flexion or extension.  Therefore, the assignment of a separate 10 percent rating for his left knee is appropriate in this case based on painful motion.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  It explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  These holdings are applicable in the current case.

For the reasons stated above, a rating in excess of 20 percent for a left knee disability is not warranted under Diagnostic Code 5257, and a separate 10 percent rating under Diagnostic Code 5003 is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Residual Scar of the Left Thigh 

The Veteran claims he is entitled to a higher rating for his residual scar of the left thigh.  Specifically, noting in his October 2009 notice of disagreement that his scar was itchy and painful.  He elaborated in his October 2012 substantive appeal that he agreed with the 20 percent rating assigned since 2012, but argued he should have been granted a 20 percent rating for the entire period on appeal.  He further states during his November 2016 Board hearing that his rating should be 30 percent or higher because his scar hurt all the time, was itchy and changed color.   

The Veteran is in receipt of noncompensable rating prior to July 9, 2012, and a 20 percent rating thereafter for residual scar of the left thigh under Diagnostic Code 7801-7804.  See 38 C.F.R. § 4.118.  Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 under 38 C.F.R. § 4.118, which were provided to the Veteran in his September 2012 statement of the case and will not be repeated here.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence of record indicates the Veteran's residual scar of the left thigh warrants a 20 percent rating for the entire period on appeal.  Indeed, he has continuously complained his scar was painful and itchy.  See August 2009 VA examination (noting the Veteran complained his scar was painful and itchy), October 2009 notice of disagreement (Veteran stated his scar was itchy and painful), July 2012 VA examination (noting the Veteran reported pain and indicated occasionally his scar would itch, he would scratch it, and the skin would peel), and January 2014 VA examination (commenting that the Veteran complained of constant pain and itching).  

Under Diagnostic Code 7804, a 30 percent disability rating would not be warranted unless the Veteran had three or four scars that were both unstable and painful, or five or more scars that are unstable or painful.  The VA examiners only identified one scar.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118.  The Board has also considered whether a higher rating is available under Diagnostic Codes 7800, 7801, and 7805; however, none of the criteria are applicable.  The Veteran's scar does not affect his head, face, or neck; thus Diagnostic Code 7800 is not applicable.  Additionally, the Veteran's scar does not exceed 72 square inches (465 sq. cm.) and his scar does not cause functional limitation.  Indeed, the evidence of record reveals the Veteran's scar was measured at most to 18 cm (July 2012 VA examination) and the August 2009, July 2012, and January 2014 VA examinations all found the Veteran's scar did not cause functional limitations.  The criteria for a higher rating under Diagnostic Codes 7801 or 7805 are not met.  38 C.F.R. § 4.118.  

For these reasons, the Veteran's residual scar of the left thigh warrants a 20 percent rating, and no greater, for the entire period on appeal.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.
Lumbar Spine Disability 

The Veteran contends he is entitled a higher rating for his service-connected lumbar spine disability.  Specifically, testifying in his November 2016 Board hearing that he had problems sitting and standing for extended periods of times.  He also received shots to alleviate his pain and could not sit up straight.  

The Veteran is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which was provided to the Veteran in the April 2016 statement of the case and will not be repeated here.  

The evidence of record reveals that the Veteran does not warrant a disability rating in excess of 10 percent for his lumbar spine disability.  Indeed, his flexion was at worst limited to 75 degrees with painful motion and his combined range of motion testing was well over 120 degrees.  See September 2013 and August 2016 VA examinations.  Although the September 2013 VA examiner found the Veteran had intervertebral disc syndrome (IVDS), the same examiner found he did not have any incapacitating episodes over the past 12 months due to IVDS.  Additionally, although the Veteran claims he cannot sit up straight and the Veteran was found to have muscle spasms and tenderness in the lumbar paraspinal (see February 2015 MHF treatment record), the medical evidence of record does not reveal any muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See September 2013 and August 2016 VA examinations; see also April 2016 VA treatment record noting normal curvature (Virtual VA, Capri, 4/27/16, pg. 41).  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board finds the Veteran's symptoms are adequately contemplated by his 10 percent disability rating based on painful motion and flexion greater than 60 degrees, but not greater than 80 degrees, and he is not entitled to a higher rating.

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's lumbar spine.  The Board notes the Veteran is service connected for neuropathy of the left lower extremity associated with left hip myositis ossificans; thus, the Board finds he is adequately compensated for this disability.  Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  Thus, the Board is not addressing such disability in this decision.  

The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the spine during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Therefore, the Board finds the evidence of record does not warrant a rating in excess of 10 percent for the Veteran's lumbar spine disability for the entire period on appeal.  38 U.S.C.A. § 5110.   As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Left Hip Disabilities 

The Veteran contends that he is entitled to higher ratings for left hip disabilities due to pain.  

The Veteran is currently in receipt of a 10 percent rating for his limitation of extension of his left hip under Diagnostic Code 5023-5251 and a noncompensable rating for limitation of flexion of the left hip under Diagnostic Code 5252.  38 C.F.R. § 4.71 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).  Additionally, the Veteran's left hip disabilities due to arthritis are rated based on limitation of motion under the appropriate code.

Disabilities of the hip, generally, are rated under Diagnostic Codes 5250-5255.  These regulations were provided to the Veteran in the April 2016 statement of the case and will not be repeated here.  

The Board finds that the evidence does not show that the Veteran's left hip disabilities warrant higher ratings.  Specifically, he is rated at 10 percent for limitation of extension, which is the maximum rating under Diagnostic Code 5251.  Additionally, the VA examinations show that, at worst, he had left hip flexion to 100 degrees, abduction to 35 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 35 degrees.  The evidence does not show that the Veteran was unable to cross his legs or toe-out more than 15 degrees, had flexion limited to 45 degrees, ankylosis, malunion or nonunion of the femur, or a flail hip joint.  See September 2013 and August 2016 VA examinations.  Accordingly, the Veteran is not entitled to a higher rating pursuant to the schedular rating criteria.

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board based the Veteran's ratings on his maximum range of motion prior to objective evidence of pain.  Moreover, the VA examinations show that the Veteran did not experience additional limitation of motion or functional loss after repetitive use testing.  Importantly, it would be inappropriate to assign a compensable rating under Diagnostic Code 5252 based on painful motion as the Veteran's 10 percent rating for extension already contemplates arthritis and painful motion, pursuant to 38 C.F.R. § 4.59.  Indeed, a single 10 percent rating for arthritis is appropriate to rate a major joint unless the limitation of motion shown is separately compensable under the appropriate diagnostic codes.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his service-connected left hip disabilities.


II. New and Material Evidence

The Veteran claims he has an acquired psychiatric disorder that is secondary to his service connected disabilities.  In April 1999, the Veteran filed a claim for service connection for depression.  The RO denied the claim in a March 2002 rating decision, which found the evidence did not show that depression was related to his service-connected left hip disability, nor was there any evidence of the disability during service.  While the Veteran appealed the decision and a statement of the case was issued in December 2002, the Veteran did not submit a substantive appeal.  A March 2013 rating decision affirmed the denial.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the March 2013 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the March 2013 rating decision includes an August 2016 VA medical opinion, in which the examiner opined that the Veteran's psychiatric disorder was at least as likely as not aggravated beyond its natural progression by his service connected disabilities, to include his left hip disability.  The Board finds this opinion relates to unestablished facts, namely evidence that the Veteran's psychiatric disorder was related to his service-connected left hip disability.  For the aforementioned reasons, the evidence for his claim of an acquired psychiatric disorder is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Service Connection

The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided to the Veteran in the April 2016 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran claims his psychiatric disorder is related to his service connected disabilities.  He does not contend and the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's psychiatric disorder directly to his active service.  

Regarding service connection secondary to his service-connected disabilities, the Board recognizes the Veteran's assertions that he currently has a psychiatric disorder caused by his service-connected disabilities; however, the Board finds there is no competent, credible, or persuasive medical evidence of record to support this assertion.  The Board does not find the Veteran's lay statements credible to establish secondary service-connection as his lay assertions have not been corroborated by the evidence of record.  Indeed, the Veteran reported during his January 2014 VA examination that he felt his anxiety and depression stemmed from his anger/hatred for his mother and identified his "family situation" as the reason he felt depressed.  He also stated his "constant pain" contributed to his mood.  

Instead, the Board finds the January 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The examiner opined that the Veteran had a long history of irritable and frustrated behavior resulting from substance abuse and his personality disorder.  Personality disorders are not acquired and his unspecified personality disorder was thus not due to any service connected condition.  "His substance abuse history and subsequent course are, based on a review of his treatment history, less likely as not related to his service connected injuries."  

However, secondary service connection may also be established when a service-connected disability aggravates, or permanently increases in severity, another condition.  38 C.F.R. § 3.310.  In this case, an August 2016 VA examiner diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood and opined that his psychiatric disorder was at least as likely as not aggravated beyond its natural progression by his service connected disabilities, to include his left hip, left knee, and back disabilities.  The examiner explained that he agreed with a January 2014 VA psychiatric examiner's finding that the Veteran's physical conditions "contribute to his adjustment disorder symptoms of irritability, frustration, and disturbed sleep patterns."  Also, the Veteran was currently prescribed medications to mitigate his physical pain, which was well documented in his records, as were his mental health adjustment disorder symptoms.  He also reported sleep issues, increased depression, and irritability related to his pain issues.   

The Board acknowledges that the January 2014 VA examiner found the Veteran's service connected physical conditions contributed to his adjustment disorder symptoms of irritability, frustration, and disturbed sleep patterns, but it was less likely as not that this contribution was significant.  However, the Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for an acquired psychiatric disorder due to aggravation is warranted. 


ORDER

Entitlement to a disability rating in excess of 20 percent for a left knee internal derangement is denied. 

A separate 10 percent rating for limitation of motion associated with left knee arthritis is granted.  

Entitlement to an initial 20 percent disability rating, but no greater, for residual surgical scar of the left thigh prior to July 9, 2012, is granted subject to the laws and regulations governing the payment of veterans' benefits. 

Entitlement to an initial disability rating in excess of 20 percent for residual surgical scar of the left thigh is denied for the entire appeal period.

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability is denied.  

Entitlement to a disability rating in excess of 10 percent for limitation of extension of the left hip is denied.  

Entitlement to an initial compensable disability rating for limitation of flexion of the left hip is denied.  

The service connection claim for an acquired psychiatric disorder is reopened.  

Entitlement to service connection for an acquired psychiatric disorder based on aggravation is granted. 


REMAND

The Veteran contends in his November 2016 Board hearing that his bilateral hearing loss and tinnitus are related to service.  Specifically, during service he worked as a telecommunications operator and was exposed to loud computer noises all the time.  Also, his tinnitus began around the same time as his hearing loss.  

The Board notes the evidence of record reveals the Veteran has a current hearing loss disability in his right ear for VA purposes.  See August 2009 VA examination report.  The Veteran submitted a statement from Dr. A.M. in March 2009 that notes he was exposed to acoustic trauma while in service where his job was a telecommunications operator requiring him to wear a headset.  "In light of the above and given [the Veteran] has no other exposure to acoustic trauma [his] bilateral hearing loss and Tinnitus [sic]," are likely due to acoustic trauma he encountered in service.  The Board finds this is not a sufficient nexus statement for several reasons.  It is very vague and based only on the Veteran's history without review of his service or post-service medical records.  

The Veteran underwent a VA audiological examination in August 2009, in which the VA examiner opined that it was not likely that his hearing loss was the result of military noise exposure.  He based that finding on a normal pure tone threshold at military discharge, Veteran's denial of any ear, nose, or throat conditions at discharge, and the fact that he had hearing loss nearly 30 years post discharge.  However, as the Court held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service, Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and the Veteran currently has right ear hearing loss for VA purposes, the Board finds the August 2009 VA examination to be inadequate.  As such, a VA medical opinion is necessary to determine the etiology of his current right ear hearing loss.  

Additionally, the Board notes a February 2009 VA treatment record reveals an audiogram was conducted that could be viewed in CPRS under audiogram display in the tools menu and a September 2012 VA treatment record notes another audiogram was conducted that could be reviewed in ROES.  (See Virtual VA, Capri, 2/9/09, pg. 493, and 9/19/12, pg. 194).  Both the February 2009 and September 2012 audiograms have not been made a part of the Veteran's electronic claims file.  As the current competent and credible evidence of record reveals the Veteran does not have a hearing loss disability in his left ear as defined for VA disability benefits purposes, the Board finds a remand is necessary to associate the February 2009 and September 2012 audiograms with the claims file.  If such audiograms reveal the Veteran has a left ear hearing loss disability for VA purposes, then a VA medical opinion is necessary to determine the etiology of his left ear hearing loss.  

Furthermore, although the August 2009 VA examination notes the Veteran did not report tinnitus; thus, did not give an opinion as to the etiology of his tinnitus, as subsequent records reveal the Veteran reported and was diagnosed with tinnitus, the Board finds a VA medical opinion is necessary to determine the etiology of his tinnitus.  (See Virtual VA, Capri, 9/19/12, pg. 14, and 12/11/15, pg. 514).  

The separate issue of entitlement to TDIU is also inextricably intertwined with the issues remanded and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, given the fact that service connection has been granted for an acquired psychiatric disorder in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is also remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the February 2009 and September 2012 VA audiograms.  Also, attempt to obtain and associate with claims file all VA treatment records from Tampa since November 2016.   

2. If the above evidence reveals the Veteran has a left ear hearing disability for VA purposes, then obtain a VA medical opinion with regard to the left ear hearing loss claim.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed left ear hearing loss was incurred in or a result of a disease or injury sustained during active duty service.  

3.  Also, obtain a VA medical opinion with regard to the right ear hearing loss and tinnitus claims.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right ear hearing loss and tinnitus were incurred in or a result of a disease or injury sustained during active duty service.  

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


